
	

113 S2455 IS: Retirement and Income Security Enhancements (RAISE) Act
U.S. Senate
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2455
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2014
			Mr. Begich (for himself and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To enhance Social Security benefits for children, divorced spouses, and widows and widowers, and
			 for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
		  Retirement and Income Security Enhancements (RAISE) Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Improving benefits for divorced spouses, widows, widowers, and surviving divorced spouses.
					Sec. 3. Extended benefit eligibility for children who are full-time students.
					Sec. 4. Establishment of payroll surtax for high-income individuals.
					Sec. 5. Inclusion of surplus earnings in social security benefit formula.
				2.Improving benefits for divorced spouses, widows, widowers, and surviving divorced spouses(a)Expansion of benefits for divorced spouses(1)Wife's insurance benefitsSection 202(b) of the Social Security Act (42 U.S.C. 402(b)) is amended—(A)in paragraph (1)(G), by striking 10 years and inserting 5 years; and(B)by amending paragraph (2) to read as follows:(2)(A)Except as provided in subsections (k)(5) and (q), a wife's
			 insurance benefit for each month
			 shall be equal to—(i)in the case of a wife (as defined in section 216(b)), one-half of the primary insurance amount of
			 her husband
			 for such month; or(ii)in the case of a divorced wife (as defined in section 216(d)), the applicable percentage (as
			 determined under subparagraph (B)) of one-half of the primary insurance
			 amount of her former husband for such month.(B)For purposes of subparagraph (A)(ii), the applicable percentage shall be equal to 100 percent
			 reduced by 10 percentage points for each year in the period immediately
			 before the date the divorce became effective in which the divorced wife
			 was married to her former husband that is less than 10 years..(2)Husband's insurance benefitsSection 202(c) of the Social Security Act (42 U.S.C. 402(c)) is amended—(A)in paragraph (1)(G), by striking 10 years and inserting 5 years; and(B)by amending paragraph (2) to read as follows:(2)(A)Except as provided in subsections (k)(5) and (q), a husband's
			 insurance benefit for each month
			 shall be equal to—(i)in the case of a husband (as defined in section 216(f)), one-half of the primary insurance amount
			 of
			 his wife
			 for such month; or(ii)in the case of a divorced husband (as defined in section 216(d)), the applicable percentage (as
			 determined under subparagraph (B)) of one-half of the primary insurance
			 amount of his former wife for such month.(B)For purposes of subparagraph (A)(ii), the applicable percentage shall be equal to 100 percent
			 reduced by 10 percentage points for each year in the period immediately
			 before the date the divorce became effective in which the divorced husband
			 was married to his former wife that is less than 10 years..(b)Improving social security benefits for widows and widowers in two-Income households(1)WidowsSection 202(e) of the
			 Social Security Act (42 U.S.C. 402(e))
			 is amended—(A)in paragraph
			 (1)—(i)in subparagraph
			 (B), by inserting and at the end;(ii)in subparagraph
			 (C)(iii), by striking and at the end;(iii)by striking
			 subparagraph (D);(iv)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively;
			 and(v)in the flush
			 matter following subparagraph (E)(ii), as so redesignated, by striking
			 becomes entitled to an old-age insurance benefit and all that
			 follows through such deceased individual,;(B)by striking subparagraph (A) in paragraph (2) and inserting the following:(2)(A)Except as provided in subsection (k)(5), subsection (q), and subparagraph (D) of this paragraph,
			 such widow's insurance benefit for each month shall be equal to the
			 greater of—(i)subject to paragraph (9), the primary insurance amount (as determined for purposes of this
			 subsection after application of subparagraphs (B) and (C)) of such
			 deceased individual; or(ii)subject to paragraphs (9) and (10), in the case of a fully-insured widow or surviving divorced
			 wife, 75 percent of the sum of any old-age or disability insurance benefit
			 for which the
			 widow or the surviving divorced wife is entitled for such month and the
			 primary insurance amount (as determined for purposes of this subsection
			 after application of subparagraphs (B) and (C)) of such deceased
			 individual.;(C)in paragraph
			 (5)—(i)in subparagraph
			 (A), by striking paragraph (1)(F) and inserting paragraph
			 (1)(E); and(ii)in subparagraph
			 (B), by striking paragraph (1)(F)(i) and inserting
			 paragraph (1)(E)(i); and(D)by adding at the end the following new paragraphs:(9)For purposes of clauses (i) and (ii) of paragraph (2)(A), in the case of a surviving divorced
			 wife, the amount determined under either such clause (and, for purposes of
			 clause
			 (ii) of paragraph (2)(A), as determined after application of paragraph
			 (10)) shall be equal to
			 the applicable percentage (as determined under section 202(b)(2)(B)) of
			 such amount (as determined before application of this paragraph but after
			 application of subsection (k)(3)).(10)For purposes of paragraph (2)(A)(ii), the amount determined under such paragraph shall not exceed
			 the primary insurance amount for such month of a hypothetical individual—(A)who became entitled to old-age insurance benefits upon attaining early retirement age during the
			 month in which the deceased individual referred to in paragraph (1) became
			 entitled to old-age or disability insurance benefits, or died (before
			 becoming entitled to such benefits); and(B)to whom wages and self-employment income were credited in each of such hypothetical individual’s
			 elapsed years (within the meaning of section 215(b)(2)(B)(iii)) in an
			 amount equal to the national average wage index (as described in section
			 209(k)(1)) for each such year..(2)WidowersSection
			 202(f) of the Social Security Act (42
			 U.S.C. 402(f)) is amended—(A)in paragraph
			 (1)—(i)in subparagraph
			 (B), by inserting and at the end;(ii)in subparagraph
			 (C)(iii), by striking and at the end;(iii)by striking
			 subparagraph (D);(iv)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively;
			 and(v)in the flush
			 matter following subparagraph (E)(ii), as so redesignated, by striking
			 becomes entitled to an old-age insurance benefit and all that
			 follows through such deceased individual,;(B)by striking subparagraph (A) in paragraph (2) and inserting the following:(2)(A)Except as provided in subsection (k)(5), subsection (q), and subparagraph (D) of this paragraph,
			 such widower's insurance benefit for each month shall be equal to the
			 greater of—(i)subject to paragraph (9), the primary insurance amount (as determined for purposes of this
			 subsection after application of subparagraphs (B) and (C)) of such
			 deceased individual; or(ii)subject to paragraphs (9) and (10), in the case of a fully-insured widower or surviving divorced
			 husband, 75 percent of the sum of any old-age or disability insurance
			 benefit for which
			 the widower or the surviving divorced husband is entitled for such month
			 and the primary insurance amount (as determined for purposes of this
			 subsection after application of subparagraphs (B) and (C)) of such
			 deceased individual.;(C)in paragraph
			 (5)—(i)in subparagraph
			 (A), by striking paragraph (1)(F) and inserting paragraph
			 (1)(E); and(ii)in subparagraph
			 (B), by striking paragraph (1)(F)(i) and inserting
			 paragraph (1)(E)(i); and(D)by adding at the end the following new paragraphs:(9)For purposes of clauses (i) and (ii) of paragraph (2)(A), in the case of a surviving divorced
			 husband, the amount determined under either such clause (and, for purposes
			 of
			 clause (ii) of paragraph (2)(A), as determined after application of
			 paragraph (10)) shall be
			 equal to the applicable percentage (as determined under section
			 202(c)(2)(B)) of such amount (as determined before application of this
			 paragraph but after application of subsection (k)(3)).(10)For purposes of paragraph (2)(A)(ii), the amount determined under such paragraph shall not exceed
			 the primary insurance amount for such month of a hypothetical individual—(A)who became entitled to old-age insurance benefits upon attaining early retirement age during the
			 month in which the deceased individual referred to in paragraph (1) became
			 entitled to old-age or disability insurance benefits, or died (before
			 becoming entitled to such benefits); and(B)to whom wages and self-employment income were credited in each of such hypothetical individual’s
			 elapsed years (within the meaning of section 215(b)(2)(B)(iii)) in an
			 amount equal to the national average wage index (as described in section
			 209(k)(1)) for each such year..(3)Reduction of benefit for individuals entitled to simultaneous benefitsSection 202(k)(3) of the Social Security Act (42 U.S.C. 402(k)(3)) is amended—(A)in subparagraph (A), by striking If an individual and inserting Except as provided in subparagraph (C), if an individual; and(B)by adding at the end the following new subparagraph:(C)If an individual is entitled for any month to a widow's or widower's insurance benefit and is also
			 entitled to an old-age or disability insurance benefit for such month that
			 is greater than such widow's or widower's insurance benefit, the reduction
			 described in subparagraph (A), with respect to such widow's or widower's
			 insurance benefit, shall be carried out by substituting an amount equal to
			 the primary insurance amount of the deceased individual referred to in
			 subsection (e)(1) or (f)(1) (as determined for purposes of subsection
			 (e)(2)(A)(i) or (f)(2)(A)(i)) for the amount equal to the old-age or
			 disability insurance
			 benefit of the individual entitled to the widow's or widower's insurance
			 benefit..(c)Conforming amendmentsSection 216(d) of the Social Security Act (42 U.S.C. 416(d)) is amended—(1)in paragraph (1), by striking 10 years and inserting 5 years;(2)in paragraph (2), by striking 10 years and inserting 5 years;(3)in paragraph (4), by striking 10 years and inserting 5 years; and(4)in paragraph (5), by striking 10 years and inserting 5 years.(d)Effective dateThe amendments made by this section shall apply with respect
			 to wife’s insurance benefits, husband’s insurance benefits, widow's
			 insurance benefits, and widower's insurance benefits that are
			 payable for months beginning after December 31, 2014.3.Extended benefit eligibility for children who are full-time students(a)In general(1)Extension of benefitsSection 202(d) of the Social Security Act (42 U.S.C. 402(d)) is amended—(A)in paragraphs (1)(B), (1)(E), (1)(F)(i), (1)(G)(ii), (6)(A), (6)(D), (6)(E)(i), (7)(A), (7)(B), and
			 (7)(D), by striking full-time elementary or secondary school student each place it appears and inserting full-time student;(B)in paragraphs (1)(B), (1)(F)(ii), (1)(G)(iii), (6)(A), (6)(D), (6)(E)(ii), and (7)(D), by striking 19 each place it appears and inserting 23;(C)in subparagraphs
			 (A), (B), and (D) of paragraph (7), by striking elementary or secondary
			 school each place it appears and inserting educational institution;(D)in paragraph
			 (7)(A), by striking schools involved and inserting
			 institutions involved;(E)in paragraph (7),
			 by amending subparagraph (C) to read as follows:
							(C)For purposes of
				this subsection, the term
							educational institution means—(i)a school which provides elementary or secondary education as determined under the law of the State
			 or other
			 jurisdiction in which it is located; and(ii)an institution described in section 102 of the Higher Education
			 Act of 1965
				(20 U.S.C. 1002).;
				and(F)in paragraph
			 (7)(D), by striking diploma or equivalent certificate from a secondary
			 school (as defined in subparagraph (C)(i)) and inserting
			 diploma, degree, or equivalent certificate from an institution described in subparagraph (C)(ii).(2)Effective dateThe amendments made by this subsection shall apply to child's insurance benefits that are payable
			 for
			 months
			 beginning after December 31, 2014.(b)Temporary exclusion from determination of maximum family benefitsSection 203(a) of the Social Security Act (42 U.S.C. 403(a)) is amended—(1)in paragraph (3)—(A)by redesignating subparagraph (D) as subparagraph (E); and(B)by inserting after subparagraph (C) the following new subparagraph:(D)During the period that begins on January 1, 2015, and ends on December 31, 2019, when any of such
			 individuals has attained age 19 and is entitled to monthly benefits as a
			 child who
			 is a full-time student  under section 202(d)(1)(B)(i) for any month, the
			 benefit to which he or she is entitled on the basis of the wages and
			 self-employment income of such insured individual for such month shall be
			 determined without regard to this subsection, and the benefits of all
			 other individuals who are entitled for such month to monthly benefits
			 under section 202 on the wages and self-employment income of such insured
			 individual shall be determined as if no such child were entitled to
			 benefits for such month.; and(2)in paragraph (6), by inserting (3)(E), after (3)(D),.(c)Railroad Retirement Act(1)Section 2(d) of the Railroad Retirement Act of 1974 (45 U.S.C. 232(2)(d)) is amended—(A)in clause (iii) of paragraph (1), by striking will be less than nineteen years of age and a full-time elementary or secondary school student and inserting will be less than 23 years of age and a full-time student at an educational institution (as defined
			 in section 202(d)(7) of the Social Security Act); and(B)in paragraph (4)—(i)by striking elementary or secondary school each place it appears and inserting educational institution;(ii)by striking nineteen and inserting 23; and(iii)by striking a diploma or equivalent certificate from a secondary school (as defined in section 202(d)(7)(c)(i)
			 of the Social Security Act) and inserting a diploma, degree, or equivalent certificate from an institution described in section
			 202(d)(7)(C)(ii) of the Social Security Act.(2)Section 5(c)(7) of the Railroad Retirement Act of 1974 (45 U.S.C. 235(c)(7)) is amended—(A)by striking elementary or secondary school and inserting educational institution; and(B)by striking 19 and inserting 23.4.Establishment of payroll surtax for high-income individuals(a)Self-Employment income surtaxSection 1401 of the Internal Revenue Code of 1986 is amended—(1)by redesignating subsection (c) as subsection (d), and(2)by inserting after subsection (b) the following new subsection:(c)Additional tax for old-Age, survivors, and disability insurance(1)In generalIn addition to the taxes imposed by the preceding subsections, there is hereby imposed on every
			 individual for each
			 taxable year beginning after December 31, 2014, a tax equal to 4 percent
			 of additional self-employment income for such taxable year.(2)Additional self-employment incomeFor purposes of paragraph (1), the term additional self-employment income means, for any taxable year,	the amount (not less than zero) equal to the excess of—(A)the sum of self-employment income (determined without regard to section 1402(b)(1)) for the taxable
			 year and wages (as defined in section 3121(a), determined without regard
			 to paragraph (1) thereof) paid to such individual during such taxable
			 year, over(B)the sum of the additional wages (as defined in section 3101(c)(2)) paid to such individual for the
			 taxable year and the amount determined under paragraph (3) for the taxable
			 year.Rules similar to the rules of subparagraph (A) of the second sentence of section 1402(b) shall
			 apply for purposes of determining wages under clause (i).(3)Exemption amountThe amount determined under this paragraph  is an amount equal to—(A)in the case of a taxable year beginning after December 31, 2014, and before January 1, 2016,
			 $400,000, and(B)in the case of any taxable year beginning after December 31, 2015, the product of—(i)$400,000, and(ii)the quotient obtained by dividing—(I)the national
				average wage index (as defined in section 209(k)(1)) for the
			 calendar year which is 2 years before the calendar year in which the
				taxable year begins, by(II)the national average wage index for calendar year 2013..(b)Employee wage surtaxSection 3101 of the Internal Revenue Code of 1986 is amended—(1)by redesignating subsection (c) as subsection (d), and(2)by inserting after subsection (b) the following new subsection:(c)Additional tax for old-Age, survivors, and disability insurance(1)In generalIn addition to the taxes imposed by the preceding subsections, there is hereby imposed on the
			 income of every
			 individual a tax equal to 2 percent of additional wages (as defined in
			 paragraph (2)) which are received with
			 respect to employment
			 during any calendar year beginning after December 31, 2014.(2)Additional wagesFor purposes of paragraph (1), the term additional wages has the same meaning  given the term wages under section 3121(a) (determined without regard to paragraph (1) thereof), except that such term
			 shall not include that amount of remuneration that is
			 less than—(A)for calendar year 2015, $400,000, and(B)for any calendar year after 2015, the product of—(i)$400,000, and(ii)the quotient obtained by dividing—(I)the national
				average wage index (as defined in section 209(k)(1)) for the second
			 preceding
				calendar year, by(II)the national average wage index for calendar year 2013..(c)Employer wage surtaxSection 3111 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:(f)Additional tax for old-Age, survivors, and disability insurance(1)In generalIn addition to the taxes imposed by subsections (a) and (b), there is hereby imposed on every
			 employer an excise tax, with respect to having individuals in his employ,
			 equal to  2 percent of additional wages (as defined in
			 paragraph (2)) paid by the employer with
			 respect to employment
			 during any calendar year beginning after December 31, 2014.(2)Additional wagesFor purposes of paragraph (1), the term additional wages has the same meaning given such term under section 3101(c)..(d)Railroad Retirement Tax Act(1)Railroad employeesSection 3201 of the Internal Revenue Code of 1986 is amended—(A)by redesignating subsection (c) as subsection (d), and(B)by inserting after subsection (b) the following new subsection:(c)Additional tier 1 tax(1)In generalIn addition to the taxes imposed by the preceding subsections, there is hereby imposed on the
			 income of each
			 employee a tax equal to 2 percent of additional compensation (as defined
			 in
			 paragraph (2)) received by such employee
			 during any calendar year beginning after December 31, 2014, for services
			 rendered by such employee.(2)Additional compensationFor purposes of paragraph (1), the term additional compensation has the same meaning  given the term compensation under section 3231(e) (determined without regard to paragraph (2) thereof), except that such term
			 shall not include that amount of remuneration that is
			 less than—(A)for calendar year 2015, $400,000, and(B)for any calendar year after 2015, the product of—(i)$400,000, and(ii)the quotient obtained by dividing—(I)the national
				average wage index (as defined in section 209(k)(1)) for the second
			 preceding
				calendar year, by(II)the national average wage index for calendar year 2013..(2)Railroad employee representativesSection 3211 of the Internal Revenue Code of 1986 is amended—(A)by redesignating subsection (c) as subsection (d), and(B)by inserting after subsection (b) the following new subsection:(c)Additional tier 1 taxIn addition to the taxes imposed by the preceding subsections, there is hereby imposed on the
			 income of each
			 employee representative a tax equal to 4 percent of additional
			 compensation (as defined under section 3201(c)) received by such employee
			 representative 
			 during any calendar year beginning after December 31, 2014, for services
			 rendered by such employee representative..(3)Railroad employersSection 3221 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:(e)Additional tier 1 taxIn addition to the taxes imposed by subsections (a) and (b), there is hereby imposed on every
			 employer an excise tax, with respect to having individuals in his employ,
			 equal to  2 percent of additional compensation (as defined under section
			 3201(c)) paid by such employer during any calendar year beginning after
			 December 31, 2014, for services rendered to such employer..(4)Social Security Equivalent Benefit AccountSection 15A(b)(1)(A) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(b)(1)(A)) is amended
			 by striking sections 3201(a), 3211(a)(1), and 3221(a) of the Railroad Retirement Tax Act and inserting subsections (a) and (c) of section 3201, subsections (a) and (c) of section 3211, and subsections
			 (a) and (e) of section 3221 of the Internal Revenue Code of 1986.(e)Amendments to the Social Security Act(1)Transfer of amounts to Federal Old-Age and Survivors Insurance Trust FundSection 201 of the Social Security Act (42 U.S.C. 401) is amended—(A)in subsection (b)(3)—(i)by inserting and additional wages (as defined in section 1402(c) of such Code) after section 3121 of such Code),(ii)by inserting and additional wages after such wages,(iii)by inserting and additional wages after which wages, and(iv)by inserting and additional wages after records of  wages,(B)in subsection (b)(4)—(i)by inserting and additional self-employment income (as defined in section 3101(c) of such Code) after section 1402 of such Code),(ii)by inserting and additional self-employment income after such self-employment income,(iii)by inserting and additional self-employment income after which self-employment income, and(iv)by inserting and additional self-employment income after records of  self-employment income,(C)in subsection (c)(1)(R)—(i)by inserting and additional wages (as so defined) after wages (as so defined),(ii)by inserting and additional wages after which wages, and(iii)by inserting and additional wages after records of  wages,   and(D)in subsection (c)(2)(R)—(i)by inserting and additional self-employment income (as so defined) after self-employment income (as so defined),(ii)by inserting and additional self-employment income after which self-employment income, and(iii)by inserting and additional self-employment income after records of  self-employment income.(2)Definition of additional wagesSection 209 of the Social Security Act (42 U.S.C. 409) is amended by adding at the end the
			 following new subsection:(l)Additional wagesFor purposes of this title, the term additional wages has the same meaning  given the term wages (determined without regard to subsection (a)(1)), except that such term shall not include that
			 amount of remuneration that is
			 less than—(1)for calendar year 2015, $400,000, and(2)for any calendar year after 2015, the product of—(A)$400,000, and(B)the quotient obtained by dividing—(i)the national
				average wage index (as defined in section 209(k)(1)) for the second
			 preceding
				calendar year, by(ii)the national average wage index for calendar year 2013..(3)Definition of additional  self-employment incomeSection 211 of the Social Security Act (42 U.S.C. 411) is amended by adding at the end the
			 following new subsection:(m)Additional Self-Employment Income(1)For purposes of this title, the term additional self-employment income means, for any taxable year,	the amount equal to the excess (if any) of—(A)the sum of self-employment income (determined without regard to subsection (b)(1)) for the taxable
			 year and wages (as defined in section 209(a), determined without regard to
			 paragraph (1) thereof) paid to such individual during such taxable year,
			 over(B)the sum of the additional wages paid to such individual for the taxable year and the amount
			 determined under paragraph (2) for the taxable year.(2)The amount determined under this paragraph  is an amount equal to—(A)in the case of a taxable year beginning after December 31, 2014, and before January 1, 2016,
			 $400,000, and(B)in the case of any taxable year beginning after December 31, 2015, the product of—(i)$400,000, and(ii)the quotient obtained by dividing—(I)the national
				average wage index (as defined in section 209(k)(1)) for the
			 calendar year which is 2 years before the calendar year in which the
				taxable year begins, by(II)the national average wage index for calendar year 2013..5.Inclusion of surplus earnings in social security benefit formula(a)Inclusion of
			 surplus average indexed monthly earnings in determination of primary
			 insurance
			 amountsSection 215(a)(1)(A) of the Social Security Act (42
			 U.S.C. 415(a)(1)(A)) is amended—(1)in clauses (i),
			 (ii), and (iii), by inserting basic before average
			 indexed monthly earnings each place it appears;
				(2)in clause (ii), by
			 striking and at the end;(3)in clause (iii), by inserting and at the end; and
				(4)by inserting after
			 clause (iii) the following new clause:
					
						(iv)2 percent of the individual’s surplus
				average indexed monthly earnings,.
				(b)Basic AIME and
			 surplus AIME
				(1)Basic
			 AIMESection 215(b)(1) of
			 such Act (42 U.S.C. 415(b)(1)) is amended—
					(A)in the matter preceding subparagraph (A), by inserting basic before
			 average; and
					(B)in subparagraph
			 (A), by striking paragraph (3) and inserting paragraph
			 (3)(A) and by inserting before the comma the following: to the
			 extent such total does not exceed the contribution and benefit base for
			 the
			 applicable year.
					(2)Surplus
			 AIME
					(A)In
			 generalSection 215(b)(1) of such Act (as amended by paragraph
			 (1)) is amended—
						(i)by
			 redesignating subparagraphs (A) and (B) as clauses (i) and (ii),
			 respectively;
						(ii)by
			 inserting (A) after (b)(1); and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(B)(i)An individual’s surplus
				average indexed monthly earnings shall be equal to the quotient
			 obtained by
				dividing—
										(I)the total (after adjustment under
				paragraph (3)(B)) of such individual’s surplus earnings (determined
			 under
				clause (ii)) for such individual’s benefit computation years
			 (determined under
				paragraph (2)), by
										(II)the number of months in those
				years.
										(ii)For purposes of clause (i) and paragraph
				(3)(B), an individual’s surplus earnings for a benefit computation
			 year are the
				total of such individual’s additional wages (as defined in section
			 209(l)) paid in and additional 
			 self-employment income (as defined in section 209(m))
			 credited to
				such benefit computation year, to the extent such total does not
			 exceed the amount determined for such year
			 under clause (iii).(iii)For purposes of clause (ii), the amount determined under this clause is—(I)in the case of a benefit computation year beginning after December 31, 2014, and before January 1,
			 2016, $500,000; and(II)in the case of any benefit computation year beginning on or after January 1, 2016, the product of
			 $500,000 and the quotient obtained by dividing—(aa)the national average wage index (as defined in section 209(k)(1)) for the calendar year which is 2
			 years before the calendar year in which the benefit computation year
			 begins, by(bb)the national average wage index for calendar year 2013..
						(B)Conforming
			 amendmentThe heading for section 215(b) of such Act is amended
			 by striking Average Indexed Monthly Earnings and inserting
			 Basic Average Indexed Monthly Earnings; Surplus Average Indexed Monthly
			 Earnings.
					(3)Adjustment of
			 surplus earnings for purposes of determining surplus AIMESection
			 215(b)(3) of such Act (42 U.S.C. 415(b)(3)) is amended—
					(A)in subparagraph
			 (A), by striking subparagraph (B) and inserting
			 subparagraph (C) and by inserting and determination of
			 basic average indexed monthly income after paragraph
			 (2);
					(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
					(C)by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)For purposes of determining under
				paragraph (1)(B) an individual’s surplus average indexed monthly
			 earnings, the
				individual’s surplus earnings (described in paragraph (1)(B)(ii))
			 for a benefit
				computation year shall be deemed to be equal to the product of—
								(i)the individual’s surplus earnings for
				such year (as determined without regard to this subparagraph), and
								(ii)the quotient described in
				subparagraph
				(A)(ii).
								.
					(c)Railroad Retirement ActSection 1(h)(5) of the Railroad Retirement Act of 1974 (45 U.S.C. 231(h)(5)) is amended—(1)by striking and at the end of clause (ii);(2)by striking the period at the end of clause (iii) and inserting ; and; and(3)by adding at the end the following new clause:(iv)for each such calendar month after 2014, the amount which is creditable as such individual's additional wages under section 209(l) of the Social Security Act..(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to individuals who initially become
			 eligible (within the meaning of section 215(a)(3)(B) of the Social
			 Security
			 Act (42 U.S.C. 415(a)(3)(B))) for old-age or disability insurance benefits
			 under title II of the
			 Social
			 Security Act, or who die (before becoming eligible for such benefits), in
			 any
			 calendar year after 2014.
			